50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Willie MUNN, Appellant,v.HOWARD COUNTY, Arkansas;  City of Nashville, Arkansas;Nashville, Arkansas Police Department;  Joe White, Chief ofPolice, Nashville, Arkansas;  Dick Wakefield, Sheriff andCollector, Howard County, Arkansas, Appellees.
No. 93-3717.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 15, 1995.Filed:  Mar. 20, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Willie Munn brought a 42 U.S.C. Sec. 1983 action related to his confinement in the Howard County jail.  After a bench trial, the district court1 awarded Munn nominal damages on one of his conditions-of-confinement claims, and entered judgment for defendants on all other claims.  On appeal, Munn does not challenge the district court's factual findings, but only its legal conclusions.  We conclude that no error of law appears, and an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)